       Case 1:19-cv-01785-NONE-JLT Document 31 Filed 11/23/20 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RODOLFO A. CONTRERAS,                            )   Case No.: 1:19-cv-01785-NONE-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER DENYING MOTION FOR
                                                      )   APPOINTMENT OF COUNSEL
13          v.                                        )
                                                      )   (Doc. 30)
14   J. W. SULLIVAN, Warden,
                                                      )
15                                                    )
                    Respondent.                       )
16                                                    )

17          On November 20, 2020, Petitioner filed a motion to appoint counsel. (Doc. 30.) There

18   currently exists no absolute right to appointment of counsel in habeas proceedings. See, e.g., Anderson

19   v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773, 774 (8th Cir. 1984).

20   However, Title 18 U.S.C. § 3006A(a)(2)(B) authorizes the appointment of counsel at any stage of the

21   case if “the interests of justice so require.” See Rule 8(c), Rules Governing Section 2254 Cases. In the

22   present case, the Court does not find that the interests of justice require the appointment of counsel at

23   the present time. Accordingly, Petitioner’s request for appointment of counsel is DENIED.

24
25   IT IS SO ORDERED.

26      Dated:     November 23, 2020                            /s/ Jennifer L. Thurston
27                                                        UNITED STATES MAGISTRATE JUDGE

28
